Citation Nr: 0900112	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  01-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer with hiatal hernia.

3.  Entitlement to an initial compensable evaluation for 
tendonitis of the right hand/wrist.

4.  Entitlement to an initial compensable evaluation for 
tendonitis of the left hand/wrist.

5.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the right foot/ankle.

6.  Entitlement to an initial compensable evaluation for 
hemorrhoids.




7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease (DDD) of the lumbar 
spine between December 1, 2000 and October 25, 2006.

8.  Entitlement to an initial evaluation in excess of 20 
percent for DDD of the lumbar spine, as of October 26, 2006.

9. Entitlement to an initial compensable evaluation for tinea 
pedis with onychomycosis and dermatitis of the hand.

10.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an injury to the rotator cuff of the 
right shoulder.

11.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a distal resection of the left 
clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The RO denied entitlement to service 
connection for a right knee disability and granted service 
connection with 10 percent evaluations for residuals of an 
injury to the rotator cuff of the right shoulder, residuals 
of a distal resection of the left clavicle, duodenal ulcer 
with hiatal hernia, and DDD of the lumbar spine.  The RO also 
granted service connection with noncompensable evaluations 
for tendonitis of the right and left hands/wrists, tinea 
pedis with onychomycosis and dermatitis of the hand, 
residuals of an injury to the right foot/ankle, and 
hemorrhoids.  An effective date of December 1, 2000, was 
assigned for the issues granted.  

In a March 2007 rating decision, the rating assigned for DDD 
of the lumbar spine was increased to 20 percent, effective 
October 26, 2006.  Despite the increased rating granted by 
the RO, the veteran's appeal remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran presented testimony before the Board in June 
2002, September 2006, and September 2008.  Transcripts from 
each hearing have been associated with the claims folder.  
The Board notes that the Veterans Law Judge (VLJ) who 
conducted the June 2002 hearing ceased employment with the 
Board following the issuance of the October 2003 remand.  As 
such, the veteran was given the opportunity to provide 
testimony on a second occasion, which he did in September 
2006 before one of the undersigned VLJs.  The transcript from 
the veteran's second hearing was largely inaudible.  For this 
reason, he was given the opportunity to provide testimony on 
a third occasion, which he did in September 2008 before the 
other undersigned VLJ.  

The Board remanded the issues in October 2003, May 2006, and 
May 2008 for additional development and to address due 
process concerns.  The actions directed by the Board have 
been accomplished and the matter has been returned to the 
Board for appellate review.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for DDD of the lumbar spine between December 1, 
2000 and October 25, 2006, entitlement to an initial 
evaluation in excess of 20 percent for DDD of the lumbar 
spine as of October 26, 2006, entitlement to an initial 
compensable evaluation for tinea pedis with onychomycosis and 
dermatitis of the hand, entitlement to an initial evaluation 
in excess of 10 percent for residuals of an injury to the 
rotator cuff of the right shoulder, and entitlement to an 
initial evaluation in excess of 10 percent for residuals of a 
distal resection of the left clavicle, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a current right knee 
disability.  

2.  The veteran's duodenal ulcer with hiatal hernia results 
in persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. 

3.  The veteran's tendonitis of the right hand/wrist is 
manifested by continuing pain, an inability to grip or write 
for very long periods of time, and increased pain and 
swelling with repetitive use, but there is no evidence of 
palmar flexion limited in line with the forearm or 
dorsiflexion less than 15 degrees.  




4.  The veteran's tendonitis of the left hand/wrist is 
manifested by continuing pain, an inability to grip or write 
for very long periods of time, and increased pain and 
swelling with repetitive use, but there is no evidence of 
palmar flexion limited in line with the forearm or 
dorsiflexion less than 15 degrees.  

5.  The veteran's injury to the right foot/ankle is 
manifested by objective complaints of continuing pain across 
the metatarsals of the foot and around the ankle, right ankle 
popping, and problems with some activities of daily living, 
but the veteran's disability has not been described as 
moderate, there is no evidence of tenderness or swelling, and 
the veteran exhibited normal dorsiflexion and only slightly 
limited plantar flexion.  

6.  The veteran's hemorrhoids are not large or thrombotic, or 
irreducible with excessive redundant tissue evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial evaluation of 30 percent, and 
not higher, for service-connected duodenal ulcer with hiatal 
hernia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, DCs 7305-7346 (2008).  

3.  The criteria for an initial compensable evaluation for 
service-connected tendonitis of the right hand/wrist have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
DC 5024 (2008).  

4.  The criteria for an initial compensable evaluation for 
service-connected tendonitis of the left hand/wrist have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
DC 5024 (2008).  




5.  The criteria for an initial compensable evaluation for 
service-connected residuals of an injury to the right 
foot/ankle have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, DCs 5271, 5284 (2008).  

6.  The criteria for an initial compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, DC 7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has a right knee disability as a 
result of active service.  He reports that it first began 
hurting in 1998, at which time it was a dull ache that lasted 
for about three or four days before turning to such extreme 
pain that he could not move, drive, or do anything.  The 
veteran indicated that there was no associated trauma at the 
time his knee began hurting, describing it rather as a flare 
up of pain.  He attributed his knee pain to the fact that he 
was constantly on his knees while working as a mechanic in 
service.  The veteran reports that he had to crawl around and 
get on things, and also reports that his knees would fall 
between "ribs" while working inside aircraft.  He 
acknowledges that he did not go to sick call or the infirmary 
on a regular basis, that he has not been diagnosed with 
anything specifically, and that he first sought treatment 
related to his knee in 2001.  See June 2002 and September 
2008 hearing transcripts.  

The Board notes that several attempts have been made to 
obtain the veteran's complete service treatment and clinical 
records.  See e.g., VA Forms 3101 dated October 2004; March 
2005 AMC request.  In April 2005, the National Personnel 
Records Center (NPRC) reported that several searches had been 
conducted at that facility but the records were unable to be 
located.  See email response.  

A pre-discharge rating decision in September 2000 noted that 
the veteran complained of right knee pain during service on 
July 14, 1989.  The diagnosis was pain, unknown etiology, 
after normal examination.  It was also noted that he was 
treated for right knee pain in June 1998, with an assessment 
of right knee pain, unknown etiology.  A February 2000 report 
from Arkansas Pain Medicine showed that the veteran 
complained of right knee pain.  An impression of degenerative 
joint disease (DJD) of the knee was made.  The veteran was 
seen with complaints of right knee pain on several occasions 
during the year 2000.  In June 2000, there was no effusion 
and the knee had full range of motion.  The diagnosis was 
chronic pain of the knee with negative evaluation.

On pre-discharge VA examination in June 2000, the veteran 
complained of periodic pain in his right knee.  The examiner 
diagnosed right knee pain with normal examination.  X-rays of 
the right knee showed the joint spaces and margins were 
unremarkable.  The impression was normal knee.  

The post-service medical evidence of record is devoid of any 
reference to complaints of, or treatment for, the veteran's 
right knee, with the exception of a May 2002 record from the 
North Little Rock VA Medical Center (VAMC), which reveals 
that the veteran reported scraping up his right knee during 
service when he was running with some friends down a hill and 
fell headlong.  The visit, however, focused mostly on the 
veteran's complaints involving his sacroiliac (SI) area and 
no assessment involving the right knee was provided.  See 
PMRS patient consult results.  

The evidence of record does not support the claim for service 
connection for a right knee disability.  Though the veteran's 
service treatment records reveal that he received treatment 
related to his right knee, there is no evidence of a chronic 
right knee condition during service.  Although there was a 
diagnosis of degenerative joint disease (DJD) of the knee in 
February 2000, this diagnosis was not supported by x-rays.  
Subsequent x-rays in June 2000 showed that the joint spaces 
and margins were unremarkable.  Therefore, the February 2000 
diagnosis is afforded no probative value.  VA pre-discharge 
examination showed normal clinical evaluation and x-rays of 
the right knee.  The post-service medical evidence of record 
does not show any finding of a right knee disorder.  

The veteran himself has stated that although he had knee pain 
and has been evaluated, no one has provided a diagnosis of 
any right knee disorder.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom; Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  
Therefore, although the veteran's service treatment records 
reveal that he received treatment related to his right knee 
on several occasions, in the absence of any medical evidence 
showing that the veteran has a current right knee condition, 
service connection is not warranted and the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the evidence does not support 
the assignment of staged ratings for any of the disabilities 
being considered in this decision.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).  




Service connection for duodenal ulcer with hiatal hernia was 
granted with a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.114, DCs 7305 and 7346.  The RO also granted service 
connection for tendonitis of the right and left hand/wrist, 
residuals of an injury to the right foot/ankle, and 
hemorrhoids, each with noncompensable evaluations.  The 
tendonitis disabilities were rated pursuant to 38 C.F.R. 
§ 4.71a, DC 5024; the right foot/ankle disability was rated 
under 38 C.F.R. § 4.71a, DC 5284, and hemorrhoids were 
evaluated under 38 C.F.R. § 4.114, DC 7336.  The RO assigned 
an effective date of December 1, 2000 for all of these 
disabilities.  See December 2000 rating decision.  

	
        A.	Contentions

The veteran seeks an increased rating for his hands and 
wrists because he will wake up some mornings and his hand 
will be closed and he will not be able to open it unless he 
uses the other hand.  The veteran described it as his hand 
seeming like it is completely paralyzed.  He also reported 
that if his hand is elevated for some time, such as while 
driving or talking on the phone, the whole arm from the 
shoulder to the hands goes numb, more so in the right than 
the left.  The veteran also indicated that he broke his right 
wrist in approximately January 2007.  See id.  

As for his right foot/ankle disability, the veteran asserts 
that he is entitled to an increased rating because the 
muscles in his right foot bother him.  He described this as a 
feeling that his muscles need to be popped because they are 
so tight.  The veteran also reported that any time he twists 
his right foot, all the muscles pop up and tighten up, making 
it hard for him to walk.  See id.  

The veteran reports that his ulcer and hernia have toned down 
a bit, but are still presenting problems.  He indicated that 
if he does not take his medication, or if he drinks too much 
of anything, acidic or not, he will start to get heartburn, 
which medication does not diminish.  The veteran denied 
having any blood in his stool but reported that he has been 
told he is anemic and has been given vitamin B.  See id.  

As for his hemorrhoids, the veteran reported that they do not 
hang out, but will bleed about two to three times per month.  
This occurs even without any forceful bowel movements.  The 
veteran indicated that his hemorrhoids were internal rather 
than thrombotic, and did not often come out, but made it hard 
for him to walk if they do come out.  He reported that he 
uses cream on his hemorrhoids.  See id.  
	
        
        B.	Rating criteria

38 C.F.R. § 4.114, DC 7305 provides the rating criteria for 
duodenal ulcers and assigns ratings ranging from 10 to 60 
percent depending on severity.  A mild duodenal ulcer with 
recurring symptoms once or twice yearly warrants a 10 percent 
rating; a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations 
warrants a 20 percent rating; a 40 percent rating is assigned 
for moderately severe ulcer disease manifested by symptoms 
less than "severe" but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year; and a 60 percent rating is assigned for 
severe symptoms manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

38 C.F.R. § 4.114, DC 7346 provides the rating criteria for 
hiatal hernia.  Under these criteria, a 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The maximum rating 
provided is a 60 percent evaluation for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

DC 5024 provides that tenosynovitis is to be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  DC 5215, in turn, governs limitation of motion of 
the wrist.  Evaluations of 10 percent are provided for the 
major and minor joint for palmar flexion limited in line with 
the forearm and dorsiflexion less than 15 degrees.  See 
38 C.F.R. § 4.71a.  Normal range of motion for the wrist is 
70 degrees of dorsiflexion (extension); 80 degrees of palmar 
flexion; 45 degrees of ulnar deviation; and 20 degrees of 
radial deviation.  See 38 C.F.R. § 4.71a, Plate I.  

DC 5284 provides the rating criteria for other injuries of 
the foot.  A 10 percent rating is assigned for moderate 
injury and 20 and 30 percent ratings are assigned for 
moderately severe and severe foot injuries, respectively.  
See 38 C.F.R. § 4.71a, DC 5284.  Moderate limitation of 
motion of the ankle warrants a 10 percent evaluation; a 20 
percent evaluation requires marked limitation of motion.  38 
C.F.R. § 4.71a, DC 5271.

Lastly, external or internal hemorrhoids are rated pursuant 
to 38 C.F.R. § 4.114, DC 7336.  A noncompensable evaluation 
is assigned for milder or moderate hemorrhoids; a 10 percent 
rating is assigned for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences; and a 20 percent evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  

	
        C.	Medical evidence

The evidence of record consists of a VA pre-discharge 
examination in June 2000, VA treatment records from the North 
Little Rock VAMC and Central Arkansas Health Care System, as 
well as medical records from private physicians.  

		i.	Duodenal ulcer with hiatal hernia

On pre-discharge VA examination in June 2000, the veteran 
complained of occasional heartburn and indigestion.  He 
stated that he rarely vomited.  His weight was stable and he 
denied ay gastrointestinal (GI) bleeding.  The diagnosis was 
hiatal hernia with reflux.

The veteran was seen in January 2002 with complaints of 
severe intermittent reflux, about one to two times per week, 
which had caused his weight to drop and then slowly rebound 
to still below-average.  The assessment made was continuing 
reflux.  See PCC return note.  

The veteran was seen in June 2003 for a follow up of an 
esophago-gastroduodenostomy (EGD).  It was reported that 
gastric biopsies were all normal and that the veteran was 
doing well without Reglan.  He still complained of bloating 
and feeling full.  It was determined that he would continue 
with Prevacid and that a gastric emptying scan would be 
ordered.  See gastroenterology consult results note.  

A gastric emptying scan was performed in July 2003, which 
revealed emptying halftime of 44 minutes, which was within 
normal limits.  A January 2004 upper GI was normal and small 
bowel follow through showed rapid transit time through the 
small bowel without evidence of mucosal abnormality.  See 
imaging reports.  

In December 2003, the veteran was seen with significant bowel 
complaints, to include abdominal bloating and diarrhea.  It 
was noted that he needed to have a small bowel follow-through 
(SBFT) and colonoscopy to rule out organic lesions.  See 
gastroenterology consult results note.  

The veteran was seen by gastroenterology in March 2004 for 
follow up on nausea and episodic vomiting.  It was noted that 
an EGD performed a year and a half prior was normal and that 
an upper gastrointestinal (UGI) series and gastric emptying 
(GE) scan had also been normal.  See consult results note.  
An addendum indicates that a colonoscopy was scheduled for 
May 2004.  

In June 2005, it was noted that the veteran's gastro 
esophageal reflux disease (GERD) was controlled.  See PCC 
return note.  

		
        


        ii.	Right and left hand/wrist

On pre-discharge VA examination in June 2000, the veteran 
complained of tendonitis of both hands.  He stated that he 
felt a drawing sensation and tightness of his fingers from 
time to time.  He had normal range of motion of both wrists 
and the hands appeared clinically normal.  He could touch the 
palmar crease with all fingers and there were no deformities.  
Grip was adequate bilaterally.  The examiner diagnosed 
tendonitis of both hands and wrist with normal examination.  
X-rays of the hands were normal.  

In August 2003, the veteran was diagnosed with myofascial 
pain.  He reported that he hurt everywhere, to include both 
wrists.  See PMRS patient consult results note.  X-rays of 
the bilateral hands and wrists taken in October 2006 showed 
that the veteran's bones and joints were unremarkable except 
for a healed fracture of the fifth metacarpal on the right.  
The impression made was essentially negative hands and 
wrists.  See imaging report.  

		iii.	Right foot/ankle

On pre-discharge VA examination in June 2000, the veteran 
complained of occasional tightness along the lateral aspect 
of the right foot.  The right foot showed no deformity.  
There was mild tenderness on deep palpation laterally.  The 
diagnosis was residuals of injury to the right foot.  An x-
ray of the right foot showed no evidence of old or recent 
fracture, and the joint spaces and margins were unremarkable.  
The impression made was normal foot.  

In January 2004, the veteran was noted to have sustained 
clonus of both ankles when they were briskly dorsiflexed with 
eversion (not only dorsiflexed).  See neurology consult 
results note.  An x-ray of the veteran's right foot taken in 
October 2006 revealed that the bones and joints were normal.  
The impression made was normal foot and ankle.  See imaging 
report.  

		
        

iv.	Hemorrhoids

On pre-discharge VA examination in June 2000, the veteran 
complained of hemorrhoids off and on over a number of years.  
He stated that he would get soreness and irritation with 
constipation.  He did not complain of bleeding.  Physical 
examination revealed external hemorrhoids with no bleeding or 
inflammation.  

The treatment records associated with the claims folder do 
not reveal that the veteran has received treatment related to 
his hemorrhoids.  

		
        v.	VA compensation and pension (C&P) examination 
report

The veteran underwent a comprehensive VA C&P examination in 
October 2006, at which time his ulcer/hernia, hemorrhoids, 
wrists and right foot/ankle were evaluated.  He reported that 
since his duodenal ulcer, hiatal hernia and reflux were last 
rated about two years prior, he had gone through an eleven 
month period with constant nausea and vomiting, which 
resulted in him losing 30 pounds in weight.  The veteran 
reported that he ultimately regained the weight and that he 
had nausea and vomiting, on average, about one day a week.  
He indicated that he had pyrosis, that he was taking Prevacid 
daily, which controlled it well, and that he had symptoms of 
reflux that cause him to regurgitate up into the back of his 
throat about once a week.  The veteran denied any hematemesis 
or melena, but indicated that he had had some daily chest 
pain associated with his symptoms.  The chest pains had 
disappeared about a year prior and had not been a problem 
since.  

The veteran reported that his hemorrhoids cause intermittent 
bleeding.  He denied any anemia and clots, but reported some 
itching and burning accompanied with the bleeding.  The 
veteran indicated that he usually used witch hazel and cool 
baths.  

Concerning the residuals of his right foot and ankle injury, 
the veteran reported continued pain across the metatarsals of 
the foot and around the ankle.  He also indicated that his 
ankle pops.  From a functional standpoint, the veteran 
indicated that he could not do any prolonged walking or 
running and that he took Motrin for his symptoms.  He 
reported an increase in pain, but no loss in range of motion, 
with repetitive use of the foot and ankle.  There is no 
effect on his occupation.  As far as his daily activities, 
the veteran indicated that he cannot do anything that 
requires a lot of walking, such as working in the yard and 
engaging in sports.  

The veteran reported that he continued to have pain in his 
hands and wrists associated with his tendonitis.  He 
indicated that his hands will swell with overuse.  From a 
functional standpoint, the veteran indicated that he could 
not write for very long periods of time and could not grip.  
He reported that his hand will swell up and stay swollen for 
a couple of days if he tries to use a hammer.  The veteran 
indicated that he had an increase of pain and swelling with 
repetitive use of his hands and wrists, but could not 
estimate any loss in range of motion without conjecture.  

Physical examination revealed tenderness to palpation in the 
mid and right abdomen.  Bowel sounds were active, there were 
no masses felt, and the liver and spleen were not enlarged.  
Examination of the rectum and anus revealed moderate external 
hemorrhoid at three o'clock, but no fissures or bleeding.  

Examination of the right ankle did not reveal any tenderness 
or swelling.  The veteran was able to dorsiflex to 20 degrees 
and plantar flex to 35 degrees.  There was no loss in range 
of motion due to pain, fatigue, weakness or incoordination 
with repetition.  The veteran's right foot was described as 
normal without tenderness.  Range of motion of the toes was 
normal and there was no swelling or abnormality of the right 
foot noted.  The examiner reported that the veteran does not 
use any assistive devices for his foot, and indicated that 
there were no functional limitations on standing or walking, 
no evidence of abnormal weightbearing, no pes planus, and 
Achilles tendon was in proper alignment.  

The veteran's right wrist was also non-tender.  He was able 
to dorsiflex his wrist to 60 degrees, which was limited by 
pain.  Palmar flexion was normal at 80 degrees; radial 
deviation was limited by pain to 10 degrees; ulnar deviation 
was normal at 45 degrees; and pronation and supination were 
normal.  There was no loss in range of motion due to pain, 
fatigue, weakness or incoordination with repetition.  

Examination of the veteran's left wrist revealed well-healed, 
horizontal scars measuring five and two centimeters where he 
had the previous cyst and synovium removed.  The scars were 
described as well-healed and they were not tender, 
erythematous, retracted, elevated or significant.  There was 
no tenderness or swelling of the left wrist.  Dorsiflexion 
was limited by pain to 60 degrees, palmar flexion was normal 
at 80 degrees, radial deviation was limited by pain to 10 
degrees, ulnar deviation was normal at 45 degrees, and 
pronation and supination were normal.  There was no loss in 
range of motion due to pain, fatigue, weakness or 
incoordination with repetition.  

The examiner reported that the veteran does not use any 
assistive devices related to his joint disabilities.

Examination of the veteran's hands was normal with no 
swelling or tenderness noted.  Range of motion of the fingers 
on both hands was normal and there was no loss in range of 
motion with repetition.  

The veteran was diagnosed, in pertinent part, with duodenal 
ulcer with hiatal hernia and reflux; external hemorrhoids; 
residuals of right foot and ankle injury; and right and left 
hand and wrist tendonitis.  The examiner reported that the 
veteran had been unable to work as an aircraft mechanic, as 
he did during service, due to his shoulder disability.  This 
had been the case since his discharge from service.  The 
veteran had graduated from ASU in computers and was training 
to be a network installer, but stated that he was not able to 
do that because he cannot crawl, bend, get under desks, or 
lift, which are all necessary in order to properly install a 
network.  For the reasons listed, the veteran indicated that 
he was unable to work.  

	
        D.	Analysis

The evidence of record supports the assignment of a 30 
percent rating for service-connected duodenal ulcer with 
hiatal hernia pursuant to DC 7346.  VA treatment records 
contain complaints related to reflux, abdominal bloating, 
diarrhea, nausea and episodic vomiting.  See January 2002 PCC 
return note; June 2003 and December 2003 gastroenterology 
consult results notes; March 2004 consult results note.  
During the October 2006 VA examination, the veteran reported 
pyrosis, symptoms of reflux that cause him to regurgitate up 
into the back of his throat, and previous chest pain that had 
resolved; he was diagnosed with duodenal ulcer with hiatal 
hernia and reflux.  See October 2006 VA C&P examination 
report.  The Board finds that these complaints and findings 
more nearly approximate the criteria for a 30 percent 
evaluation under DC 7346 for hiatal hernia that results in 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

A rating in excess of 30 percent, however, is not warranted 
for service-connected duodenal ulcer with hiatal hernia under 
either DC 7346 or DC 7305.  This is so because the evidence 
does not support a finding of symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health; or moderately severe ulcer disease with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  The veteran 
has denied any hematemesis or melena, and while he previously 
lost 30 pounds, he has since regained the weight and only has 
nausea and vomiting, on average, about one day a week.  

The evidence does not support the assignment of a compensable 
evaluation for tendonitis of the right or left hands/wrists, 
as neither hand or wrist exhibited palmar flexion limited in 
line with the forearm or dorsiflexion less than 15 degrees.  
Rather, during the October 2006 VA examination, the veteran 
was able to dorsiflex both wrists to 60 degrees and palmar 
flex both wrists to 80 degrees.  As such, a compensable 
rating is not warranted for either of the veteran's 
hands/wrist.  See 38 C.F.R. § 4.71a, DCs 5024 and 5215.  

The Board has considered whether a compensable rating is 
warranted for either wrist on the basis of functional 
impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The 
Board acknowledges that during the October 2006 examination, 
the veteran reported continuing pain in his hands and wrists 
associated with tendonitis, an inability to grip or write for 
very long periods of time, and increased pain and swelling 
with repetitive use of his hands and wrists.  The VA 
examiner, however, reported that there was no additional loss 
in range of motion in either hand/wrist due to pain, fatigue, 
weakness or incoordination with repetition.  As such, a 
compensable rating is not warranted for either hand/wrist 
under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines 
set forth in DeLuca. 

The Board has also considered whether separate ratings are 
warranted for any limitation of motion of the fingers on the 
veteran's right and/or left hands under 38 C.F.R. § 4.71a, 
DCs 5228, 5229 and 5230.  However, the evidence of record 
does not support the assignment of a separate rating for any 
of the fingers on either of the veteran's hands as there is 
no evidence of any limitation of motion of the fingers.  See 
August 2003 PMRS patient consult results note; October 2006 
VA C&P examination report.  

The evidence of record also does not support the assignment 
of a compensable evaluation for residuals of an injury to the 
right foot/ankle under 38 C.F.R. § 4.71a, DCs 5271 or 5284.  
The Board acknowledges the veteran's report of continuing 
pain across the metatarsals of the foot and around the ankle, 
right ankle popping, and problems with some activities of 
daily living.  See October 2006 VA C&P examination report.  
The objective evidence, however, does not support a finding 
that the veteran has a moderate disability of the foot or 
moderate limited motion of the ankle, as there was no 
tenderness or swelling and the veteran was able to dorsiflex 
to 20 degrees and plantar flex to 35 degrees.  The Board 
notes that normal ankle dorsiflexion is to 20 degrees and 
normal plantar flexion is to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  

The Board has also considered whether the veteran would be 
entitled to a compensable evaluation under other diagnostic 
criteria related to the foot.  Many of these diagnostic codes 
do not apply, however, as there is no evidence that the 
veteran has flatfoot (DC 5276), bilateral weak foot (DC 
5277), acquired claw foot (pes cavus) (DC 5278); unilateral 
metatarsalgia (Morton's disease) (DC 5279); unilateral hallux 
valgus (DC 5280); or hammer toe (DC 5282).  See VA treatment 
records; October 2006 VA C&P examination report.  The Board 
also finds that a compensable evaluation is not warranted 
under the only remaining diagnostic code in the absence of 
moderate malunion or nonunion of the tarsal or metatarsal 
bones.  See 38 C.F.R. § 4.71a, DC 5283.  See June 2000 
radiographic report; January 2004 neurology consult results 
note; October 2006 imaging report.  

Consideration has also been given to whether a compensable 
rating is warranted for the veteran's right foot/ankle 
disability on the basis of functional impairment and pain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  The Board acknowledges the 
veteran's complaint of pain and an inability to do any 
prolonged walking or running.  See October 2006 VA C&P 
examination report.  The VA examination, however, reported no 
loss in range of motion due to pain, fatigue, weakness or 
incoordination with repetition and described the veteran's 
right foot as normal without tenderness.  Moreover, the 
veteran denied effect on his occupation.  As such, a 
compensable rating is not warranted for the veteran's right 
foot/ankle under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.  

Lastly, the evidence of record does not support the 
assignment of a compensable evaluation for hemorrhoids 
pursuant to 38 C.F.R. § 4.114, DC 7336.  This is so because 
the veteran was not found to have large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  Rather, examination of the 
veteran's rectum and anus revealed moderate external 
hemorrhoid at three o'clock with no fissures or bleeding.  
See October 2006 VA C&P examination report.  

As the preponderance of the evidence is against the claims 
(other than the award of a 30 percent rating for a duodenal 
ulcer with hiatal hernia), the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).





III.	Extraschedular consideration

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the veteran's service-connected disabilities do cause 
impairment, such impairment is contemplated by the rating 
criteria.  Moreover, the rating criteria implemented for each 
disability reasonably describes the veteran's disabilities.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.

IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
December 2000 rating decision that is the subject of this 
appeal.  His original claim, however, was filed before the 
current section 5103(a) notice requirement became effective 
in November 2000, and his disagreement with the initial 
ratings assigned for his service-connected disabilities stems 
from his NOD, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Moreover, the issues were remanded in 
October 2003, May 2006 and May 2008 in order to effect 
compliance with the duties to notify and assist.  

The veteran was given Section 5103(a) notice related to his 
claims for increased rating in a February 2004 letter.  He 
was provided with Section 5103(a) notice related to his claim 
for service connection in a July 2008 letter.  Both letters 
advised him of the evidence necessary to establish 
entitlement to his claims and of his and VA's respective 
duties in obtaining evidence.  Accordingly, the duty to 
notify has been fulfilled concerning these claims.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's service, private and VA treatment records 
were obtained and he was afforded appropriate VA examinations 
in connection with his claims.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for a right knee disability is denied.  

An initial rating of 30 percent, and not higher, for duodenal 
ulcer with hiatal hernia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An initial compensable evaluation for tendonitis of the right 
hand/wrist is denied.

An initial compensable evaluation for tendonitis of the left 
hand/wrist is denied.

An initial compensable evaluation for residuals of an injury 
to the right foot/ankle is denied.

An initial compensable evaluation for hemorrhoids is denied.


REMAND

Unfortunately, a remand is required in regards to the 
veteran's increased rating claims related to service-
connected DDD of the lumbar spine, tinea pedis with 
onychomycosis and dermatitis of the hand, residuals of an 
injury to the rotator cuff of the right shoulder, and 
residuals of a distal resection of the left clavicle.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are 
met.  

The procedural history related to these particular claims was 
discussed in the introduction above.  During the course of 
the appeal, the criteria for evaluating spinal disabilities 
were amended, effective September 23, 2002 and September 26, 
2003.  See 67 Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. 
Reg. 51, 454-51, 458 (2003), respectively.  The criteria for 
evaluating the skin were also amended, effective August 30, 
2002.  See 67 Fed. Reg. 49, 590 (2002).  The current version 
of the revised spine criteria, which evaluate various types 
of spinal disabilities, is found in 38 C.F.R. § 4.71a, DCs 
5235-5243.  The current version of the revised criteria 
pertaining to the skin is found at 38 C.F.R. § 4.118, DCs 
7800-7833.  Both the old and new criteria apply, but the 
substantive new criteria cannot be applied before their 
effective dates of September 23, 2002, September 26, 2003 or 
August 30, 2002.  It does not appear that the RO has 
considered all applicable criteria.

During his hearing, the veteran indicated that he had applied 
for benefits from the Social Security Administration (SSA) on 
the basis of his back and shoulder disabilities.  The medical 
and legal documents pertaining to this application have not 
been associated with the claims folder.  The possibility that 
SSA records could contain evidence relevant to the claims 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The 
increased rating claims related to service-connected DDD of 
the lumbar spine, residuals of an injury to the rotator cuff 
of the right shoulder, and residuals of a distal resection of 
the left clavicle, therefore, must be remanded to obtain 
these records.  38 C.F.R. 
§ 3.159(c)(2) (2008).  

The Board notes that the veteran's service-connected spine 
and shoulder disabilities were last evaluated in October 
2006, and his service-connected skin disability was last 
evaluated in November 2006.  Both examinations are now almost 
two years old.  As the claims must be remanded for proper 
notice and to obtain records from the SSA, the Board also 
finds that the veteran should be afforded contemporaneous VA 
examinations for the purpose of ascertaining the current 
severity of his service-connected back and skin disabilities.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new 
examination).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Little Rock VAMC, dated 
since March 2007.  

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected DDD of the lumbar 
spine, residuals of an injury to the 
rotator cuff of the right shoulder, and 
residuals of a distal resection of the 
left clavicle.

The examiner should report the range of 
motion measurements for the lumbar spine 
and shoulders, in degrees.  Address 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, as well as 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine or shoulders 
are used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for an 
appropriate VA skin examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

All pertinent symptomatology and findings 
associated with the veteran's service-
connected tinea pedis with onychomycosis 
and dermatitis of the hand should be 
reported in detail.  Unretouched color 
photographs should be included with the 
examination report.

The examiner is asked to indicate whether 
the veteran's service-connected tinea 
pedis with onychomycosis and dermatitis 
of the hand is manifested by exfoliation, 
exudation or itching and, if so, whether 
it involves an exposed surface or 
extensive area.  

The examiner is also asked to indicate 
the percentage of the veteran's entire 
body affected by his service-connected 
tinea pedis with onychomycosis and 
dermatitis of the hand; the percentage of 
the veteran's exposed areas (total area 
of the skin of the hands, head, and neck) 
affected by his tinea pedis with 
onychomycosis and dermatitis of the hand; 
and whether he required systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12 months.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Finally, readjudicate the claims with 
consideration of old and revised criteria 
governing disorders of the skin.  The 
claim pertaining to the spine should also 
be considered under both the old and 
revised rating criteria.  See 67 Fed. 
Reg. 54, 345-54, 349 (2002) and 68 Fed. 
Reg. 51, 454-51, 458 (2003); 67 Fed. Reg. 
49, 590 (2002).  If the benefits sought 
on appeal are not granted, issue an 
updated supplemental statement of the 
case (SSOC) and give the veteran and his 
representative an appropriate amount of 
time to respond to it.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_____________________________            
___________________________
          P.M. DILORENZO	                                            
K.A. BANFIELD
         Veterans Law Judge                                          
Veterans Law Judge
   Board of Veterans' Appeals                               
Board of Veterans' Appeals



	___________________________
K. OSBORNE
Veterans Law Judge
Board of Veterans' Appeals







 Department of Veterans Affairs


